COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


 CHANNING MURRY,                                 §
                                                                 No. 08-13-00356-CR
                             Appellant,          §
                                                                   Appeal from the
 v.                                              §
                                                                 394th District Court
 THE STATE OF TEXAS,                             §
                                                              of Presidio County, Texas
                             Appellee.           §
                                                                      (TC# 3201)
                                                 §


                                 MEMORANDUM OPINION

       Channing Murry appeals the trial court’s judgment convicting him of continuous sexual

abuse of young child as charged in the indictment, and the assessment of 40 years’ incarceration in

the Texas Department of Criminal Justice, Institutional Division. We affirm.

                     FACTUAL AND PROCEDURAL BACKGROUND

       After being indicted, Murry entered a plea of not guilty before the jury. At trial, the State

presented evidence from the Child’s sister that she witnessed her stepfather, Appellant, sitting

naked in a chair with his hand on the Child’s head, which was going up and down on his erect

penis. The Child’s mother testified that the Child told her that Appellant would put her in bed

with him naked and would touch her breasts and vagina. The Child testified that when the kids
stayed with Appellant, he would take her to his room and make her rub his penis and suck on it

until white stuff came out. Appellant threatened to hurt her if she told anyone. This went on for

a long time, even after she and her sister told their grandmother. After Appellant was arrested and

informed of the charge, he told an arresting officer that he was not worried because the kids would

never testify against him.

       A unanimous jury found Appellant guilty and assessed punishment at forty years’

confinement.

                                        ANDERS BRIEF

       Murry’s court-appointed appellate attorney has filed an Anders brief in support of his

motion to withdraw as appointed counsel on appeal. See Anders v. California, 386 U.S. 738, 87
S. Ct. 1396, 18 L. Ed. 2d 493 (1967); High v. State, 573 S.W.2d 807, 813 (Tex.Crim.App. [panel

opinion] 1978)(adopting the Anders procedure); see also Stafford v. State, 813 S.W.2d 503,

509-11 (Tex.Crim.App. 1991). Pursuant to Anders, an attorney appointed to represent the

appellant in an appeal from a criminal conviction has no duty to pursue a frivolous matter on

appeal. Anders, 386 U.S. at 744, 87 S.Ct. at 1400. Counsel is thus permitted to withdraw after

informing the court of his conclusion and the effort he made in arriving at that conclusion. Id.

       In this case, Murry’s attorney on appeal thoroughly searched the record and concluded that

any issue raised on appeal would be frivolous and without merit. Counsel states that after

reviewing the entire record, he concludes there are no non-frivolous issues to raise. In accordance

with the Anders’ requirements, counsel has moved to withdraw. Counsel certifies that he sent a

copy of his Motion to Withdraw to Appellant at the Tulia Facility on the 15th day of April, 2014.

       Counsel’s brief and Motion to Withdraw present a thorough and professional evaluation of


                                                2
the record demonstrating why there are no arguable grounds to be advanced; therefore it meets

Anders’ requirements. See Anders, 386 U.S. at 744, 87 S.Ct. at 1400. Counsel properly notified

Murry of the Anders brief and provided him with a copy, advised him of his right to examine the

appellate record and file a pro se brief, and has informed this Court, in writing that he performed

the foregoing requirements. See In re Schulman, 252 S.W.3d 403, 408 (Tex.Crim.App. 2008).

The Court has also notified Appellant of his right to review the record and to file a pro se brief.

Murry has not filed a pro se brief.

                                      INDEPENDENT REVIEW

       When counsel files a proper Anders brief, the court of appeals must then conduct its own

review of the record to ascertain if there are any arguable grounds for the appeal. See Schulman,
252 S.W.3d at 409; Stafford, 813 S.W.2d at 511. We have thoroughly reviewed both the record

and counsel’s brief and agree with counsel’s professional assessment that an appeal is frivolous

and without merit. Because there is nothing in the record that might arguably support the appeal,

a further discussion of the arguable grounds advanced in counsel’s Anders brief would add nothing

to the jurisprudence of the State.

                                         CONCLUSION

       We affirm the trial court’s judgment.



                                               STEVEN L. HUGHES, Justice
February 18, 2015

Before McClure, C.J., Rodriguez, and Hughes, JJ.

(Do Not Publish)



                                                 3